Citation Nr: 1028995	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-30 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1954 to May 1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In-service acoustic trauma is conceded as consistent with the 
Veteran's military occupational specialty.

3.  The Veteran is not shown to have a current bilateral hearing 
loss disability, first reported and claimed more than 49 years 
after separation from service, for VA compensation purposes.

4.  Tinnitus, first reported more than 49 years after separation 
from service, is not shown to be due to exposure to acoustic 
trauma during military service.

5.  The November 2007 VA audiological examination report, during 
which the Veteran failed to comply with test procedures, was 
adequate for VA purposes.




	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for bilateral 
hearing loss and tinnitus was received in April 2007.  
Thereafter, he was notified of the general provisions of the VCAA 
by the St. Louis RO in correspondence dated in May 2007.  This 
letter notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, identified 
his duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information regarding 
VCAA.  In addition, it notified him of how VA determines the 
disability rating and effective dated when a disability is found 
to be connected to service.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thereafter, the claims were reviewed and a 
statement of the case was issued in September 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His service treatment records have 
been obtained and associated with his claims file.  The Veteran 
has also been provided with VA audiological examinations to 
assess the current nature and etiology of his claimed bilateral 
hearing loss and tinnitus disabilities.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system 
(sensorineural hearing loss), may be presumed to have been 
incurred or aggravated during service if it becomes disabling to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not 
obliged to show that his tinnitus was present during active 
military service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present during 
service, the evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim:  the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has current bilateral hearing loss 
and tinnitus disabilities as a result of acoustic trauma during 
active military service when he worked as a rotary aircraft 
engine repairman and that he has experienced hearing loss and 
ringing in his ears ever since service.

Service treatment records contain no complaints, findings, or 
reference to any perceived hearing loss or tinnitus.  A 
separation examination report dated in May 1957 contains only 
whispered voice and spoken voice hearing examination findings, 
which were 15/15 bilaterally.

His DD Form 214 (Separation from Service) lists his military 
occupational specialty (MOS) as A/C RecipEngMech, and the January 
2008 rating decision conceded in-service acoustic trauma as 
consistent with his MOS.

In correspondence dated in January 1995, the Veteran indicated 
that he worked for the US Postal Service after separation from 
service until 1992.  He described two on-the-job injuries in 1978 
and 1992, both unrelated to a hearing loss.  Medical reports 
summarized in a December 1982 Department of Labor Decision and 
Order and other treatment records dated from August 1992 to 
November 1993 pertain to his two workplace injuries to his left 
leg and subsequent workers compensation claims.

In a May 2007 letter the RO requested evidence showing that 
bilateral hearing loss and tinnitus existed from military service 
to the present time and listed examples of evidence that would 
help in making a decision about his April 2007 claim for VA 
compensation benefits.  The Veteran returned the VCAA Notice 
Response approximately one week later, but did not identify any 
other information or evidence to support his claims.

In a VA audiological examination report dated in August 2007, the 
audiologist discovered possible impacted cerumen in the left ear 
on otoscopic examination and advised the Veteran that he should 
seek removal by a doctor and then contact the Compensation and 
Pension Services to be rescheduled for an audiological 
examination.  Removal that day was not possible due to lack of 
time.

He appeared for another VA audiological examination in November 
2007.  The audiologist reported that audiometric test results 
were not reported as they were judged to be invalid.  He 
explained that there was poor PTA/SRT (pure-tone average/speech 
recognition threshold) agreement.  The audiologist re-instructed 
and re-tested the Veteran, but there was no improvement.  The 
audiologist concluded that the results were considered to be non-
organic, and while the Veteran was pleasant in demeanor, he 
failed to comply with test procedures.

After his claim for service connection for bilateral hearing loss 
and tinnitus was denied in January 2008, the Veteran alleged that 
the November 2007 VA examiner's demeanor and actions bordered on 
abuse and that he had denied the Veteran's claim when he walked 
into the testing area.  In October 2008 the Veteran implied that 
he visited an aid station during service and was told that 
nothing could be done for noise in his ears every day after 
working on the flight line.  He stated that he could not hear for 
hours after he was off duty, and though his hearing would 
gradually come back, it would not come back all the way.

In a statement received in May 2010, the Veteran's representative 
argued that the Veteran should be afforded an additional VA 
examination, implying that the Veteran had difficulty 
understanding how to use the test machine because he is 84 years 
old.  She also conceded that she and the Veteran could 
"understand a reason for the audio test not being reported, but 
not for the other parts of the exam not being reported," such as 
history of audiological difficulties, exposure to acoustic 
trauma, and onset of tinnitus.

The Board has considered the Veteran and his representative's 
contentions that he has a current bilateral hearing loss 
disability and tinnitus as a result of conceded noise exposure 
during active service, but finds that service connection for 
either claimed disability is not warranted because there is no 
objective evidence suggesting a connection between his claimed 
disabilities and an injury (acoustic trauma) or disease during 
service, there is no evidence to document any perceived hearing 
loss or tinnitus for many years after service, and because the 
Board does not find the Veteran's statements with respect to 
these claims to be credible.  

As an initial matter, the Board acknowledges that the Veteran is 
competent to describe his symptomatology regarding his claimed 
hearing loss and tinnitus disabilities.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (holding that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation; in such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection).

However, the Board finds that the Veteran's assertions in support 
of his claims and behavior during the November 2007 VA 
audiological examination do not provide credible evidence to 
support his claim of a continuity of symptomatology.  The Board 
notes that the first documented evidence of any perceived hearing 
loss or tinnitus was in the Veteran's April 2007 claim for VA 
benefits, more than 49 years after his separation from service.  
Despite his assertions that he has experienced hearing loss and 
ringing in his ears since service, he has not identified any 
medical documentation of such complaints or symptoms in the five 
decades that have passed since his separation.

In addition, the Board finds that the November 2007 VA 
audiological examination report is adequate for VA purposes 
because the audiologist clearly explained why audiometric test 
results were not reported (they were judged invalid because there 
was poor PTA/SRT agreement), the steps he took to obtain valid 
results (re-instruction and re-testing of the Veteran), and the 
outcome upon retesting (no improvement).  

The Board rejects the arguments that the VA audiologist was 
abusive towards the Veteran and that he denied the claim when the 
Veteran entered the testing area because the examination report 
reflects some patience and goodwill on the part of the examiner, 
who re-tested the Veteran and found him to be "pleasant in 
demeanor," and because VA examiners do not adjudicate VA 
compensation claims.  The Board also rejects the suggestion that 
the Veteran should be afforded an additional VA examination 
because he did not understand how to use the test machine.  
Evidence in the claims folder provided by the Veteran shows that 
he was able to navigate the workers compensation claims process 
and to participate in examinations for his 1978 and 1992 on-the-
job left leg injuries; he outlined principles of considering lay 
evidence and a valid basis as to why he should be afforded a VA 
audiological examination in his April 2007 claim, citing 
applicable federal regulations; and he was able to follow the 
recommendation of the August 2007 VA audiologist to get his ears 
cleaned and notify VA Compensation and Pension Services to 
reschedule the examination.  Accordingly, the Board finds that 
there is no evidence of any cognitive difficulties on the 
Veteran's part and that the November 2007 VA audiologist is 
entitled to a presumption of administrative regularity that he 
properly discharged his official duties in performing a VA 
examination.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 
(1992) (quoting United States v. Chemical Foundation, Inc. 272 
U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless 
rebutted by clear evidence to the contrary, VA is entitled to the 
benefit of this presumption.  Id.    

The Board also finds that the absence of a subjective 
audiological history in the November 2007 VA examination report 
is harmless error because the RO conceded in-service acoustic 
trauma; the Veteran clearly provided a subjective history of 
hearing loss and ringing in his ears since service in his April 
2007 claim; the only acoustic trauma he identified in his claim 
was from military service as an aircraft mechanic, and the Board 
has no reason to believe that he would identify other post-
service acoustic trauma that could provide a plausible, 
alternative etiology for his claimed hearing loss and tinnitus 
disabilities because any such post-service acoustic trauma would 
be against the Veteran's self-interest in substantiating his 
claims.  Finally, even if the November 2007 VA examiner had 
obtained a subjective history and included it in the examination 
report, the claims folder contains no competent medical evidence 
that would support a continuity of hearing loss and tinnitus 
symptomatology upon which to render a medical opinion.  

In conclusion, the claims for service connection for bilateral 
hearing loss and tinnitus must be denied because there is no 
competent and credible medical evidence of current bilateral 
hearing loss or tinnitus disabilities, or any competent medical 
evidence relating these claimed disabilities to acoustic trauma 
in service.  The Board also concludes that an additional VA 
audiological examination is not warranted because the November 
2007 VA examiner found that the Veteran failed to comply with 
test procedures and described the bases for that conclusion.

For the foregoing reasons, the claims for service connection for 
bilateral hearing loss and tinnitus must be denied.  In arriving 
at the decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, in 
the absence of competent and persuasive evidence to support the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


